This appeal is from a judgment of conviction, in the Mobile circuit court, for the offense of transporting in quantities of five gallons or more of liquors or beverages, the sale, possession, or transportation of which is prohibited by law in this State.
Upon examination we find this case is similar in all respects to the case against this same appellant (1 Div. 868, Weaver v. State, 125 So. 800),1 decided by this court on December 7, 1929, and affirmed. The propositions of law involved, and the points of decision presented, appear to be identical in these two cases. This court having finally passed upon *Page 354 
all these matters in the former case, there is no reason why we should again write to these questions. The judgment of conviction from which this appeal was taken is affirmed here, upon authority of Weaver v. State (Ala.App.) supra.
Affirmed.
1 Ante, p. 353.